BENJAMIN FRANKLIN FLOYD V. THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-02-517-CR





BENJAMIN FRANKLIN FLOYD	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Benjamin Franklin Floyd attempts to appeal from the trial  court’s November 12, 2002 order denying DNA testing.  His notice of appeal was due in the trial court on December 12, 2002.  
See
 
Tex. R. App. P.
 26.2(a). On December 30, 2002, appellant filed in this court a request for extension of time to appeal from the denial of his motion for DNA testing.  Although this court originally granted the motion, it later withdrew its order on March 11, 2003, upon learning that appellant had not filed a notice of appeal in the trial court pursuant to rules 26.2(a) and 26.3.  
Tex. R. App. P. 
26.2(a), 26.3.  We informed appellant that we did not believe we had jurisdiction over the appeal and provided him an opportunity to respond demonstrating this court’s jurisdiction.

We have reviewed appellant’s response that was filed on March 21, 2003, and have concluded that we lack jurisdiction over the appeal because no notice of appeal has been filed in the trial court.  
See
 
Tex. R. App. P.
 26.2(a)(1), 26.3(a).  Thus, we dismiss the appeal for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f).



PER CURIAM

PANEL F:	DAY, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED:  April 17, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.